OPINIÓN CON CURRENTE EMITIDA POR EL
JUEZ ASOCIADO SR. WOLE
A mi juicio, si una propiedad resulta ser claramente pri-vativa, entonces debe hallarse algún medio de inscribirla a nombre del dueño exclusivo, ya sea esa persona casada o soltera. En otras palabras, si la propiedad envuelta, de acuerdo con el registro pertenecía exclusivamente a cierta persona antes o al tiempo de otorgarse el poder, entonces esa propiedad debe tal vez ser enajenable en cualquier momento sin que haya que demostrar que la persona es a la sazón ca-sada o soltera. Para fines privativos, el estado civil de una persona puede inofensivamente considerarse como que con-tinúa igual que a la fecha del poder.
Para propiedad adquirida posteriormente, no debe haber presunción de continuidad. El registro debe impartir cer-teza. Non constat que una persona soltera pueda haberse casado antes de la fecha de la nueva adquisición.
Si la presunción surte efecto,' entonces estoy de acuerdo con la opinión de la mayoría.